ROY L. RICHTER, Presiding Judge.
Tony Portis (“Movant”) appeals the denial of his Rule 24.035 motion. Movant was charged, plead guilty, and convicted as a persistent offender, of two counts of leaving the scene of an accident and one count of second-degree assault. Movant failed to appear for sentencing and a warrant was issued. Movant was later appre*350hended and sentenced to twenty-two years in prison.
Because of Movant’s failure to appear at his sentencing hearing, we dismiss the appeal based on the escape rule. The escape rule is a judicially created doctrine that serves to deny the right of appeal or post-conviction relief to a defendant who escapes justice. Nichols v. State, 131 S.W.3d 863, 865 (Mo.App. E.D.2004). Willful failure to appear for sentencing invokes the escape rule. State v. Cramp, 128 S.W.3d 642, 643 (Mo.App. E.D.2004).
The appeal is dismissed.
KATHIANNE KNAUP CRANE, and SHERRI B. SULLIVAN, JJ., Concur.